PER curiam :
El acusado fue convicto de dos infracciones al Art. 77 de la Ley de Espíritus y Bebidas Alcohólicas, Ley Núm. 6 de 30 de junio de 1936, 13 L.P.R.A. sec. 1754, con-sistentes en tener en su posesión envases de cristal que con-tenían ron sin tener dichos envases adheridos los correspon-dientes sellos de rentas internas. Se le condenó a pagar $200.00 de multa en cada caso sin costas o en su defecto a noventa días de cárcel. La prueba demostró que un policía que había sido encargado de perseguir esa clase de delitos, actuando como agente encubierto, le compró al acusado, en el negocio de éste, sito en la zona urbana de Coamo, Puerto Rico, el día 26 de marzo de 1963 y el 19 de abril del mismo año, *742dos botellas de cristal de las ■ conocidas por “canecas” llenas de ron clandestino, sin que a las mismas estuviesen adheridos los mencionados sellos de rentas internas. La prueba de cargo consistió de la declaración del policía.
Los dos errores que se señalan consisten (1) en que el tribunal erró al declarar convicto al acusado con prueba insu-ficiente y (2) que el tribunal erró en la apreciación de la prueba.
La argumentación del apelante en cuanto al primer error consiste esencialmente en alegar que los cargos se refieren a un galón de cristal y no a las canecas. La prueba fue al efec-to de que de ese galón de cristal el acusado vertía el ron a las canecas. Su argumentación no justifica el error porque ambos cargos se refieren a la posesión ilegal de envases de cristal que contenían ron clandestino y las canecas que el acusado tenía y que vendió con ron clandestino son envases de cristal. Además el policía declaró que vio dicho galón con ron clandestino en el negocio del acusado. Las canecas que el acusado le vendió al policía fueron admitidas en evidencia sin objeción por parte del acusado. No erró el tribunal de ins-tancia al considerar que había prueba suficiente.
En cuanto al segundo error, el apelante señala que el testigo de cargo incurrió en algunas contradicciones. Las mismas se refieren mayormente a la manipulación por parte del acusado del referido galón que contenía el ron clandestino. Esas contradicciones no destruyen la parte sustancial de la declaración del testigo, la cual estableció el delito imputado. Pueblo v. Álvarez Acevedo, opinion Per Curiam de fecha 8 de mayo de 1964; Pueblo v. Casiano, 87 D.P.R. 494 (1963); Pueblo v. Nazario, 87 D.P.R. 130 (1963). Tampoco se come-tió el segundo error señalado.

Se confirmarán las sentencias apeladas.